United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1640
                                     ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Ronald Hines, also known as Ronald   *
Hinds,                               * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                               Submitted: December 10, 2009
                                  Filed: December 15, 2009
                                   ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Hines appeals the 60-month prison sentence imposed on him by the
district court1 after he pleaded guilty to theft of mail matter, in violation of 18 U.S.C.
§ 1708. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
and seeks leave to withdraw. For reversal, counsel argues that the district court’s
sentence was unreasonable.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We will dismiss this appeal. The written plea agreement in this case contains
an appeal waiver, and we conclude that the appeal waiver should be enforced: (1) the
transcript of the guilty-plea hearing shows that Hines entered his plea knowingly,
voluntarily, and with full knowledge of the appeal waiver; (2) the waiver covers the
argument raised on appeal; and (3) enforcing the waiver would not cause a
miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal that are not covered by the appeal waiver.
Accordingly, we dismiss this appeal, and we grant counsel leave to withdraw.
                    _________________________________




                                        -2-